Whatever merit there may have been at the Special or General Term in the questions involved in the order appealed from, it is quite clear that they are questions of practice only, and not reviewable in this court. Whether the clerical error, in the copy of the complaint, attached to the judgment-roll, omitting the defendant Leland's name from the prayer for judgment for deficiency, should be disregarded, or be amended, or the judgment set aside, were questions exclusively in the first instance for the Special Term, and on appeal for the General Term. These tribunals it seems differed, and we cannot interfere. The General Term having the superior authority must prevail. The other questions are of the same character.
The order was not appealable, and the appeal must be dismissed.
All concur, except MILLER and EARL, JJ., absent at argument.
Appeal dismissed.